WIGGINTON, Judge.
This appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The judgment and sentence are affirmed, but we agree with appellant that the trial court erred in imposing court costs under sections 960.20 and 943.25(4), Florida Statutes, without notice or the opportunity to object. Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the cost provisions without *545prejudice to the State to seek reassessment after proper notice to appellant. Fanning v. State, 537 So.2d 197 (Fla. 2d DCA 1989).
WENTWORTH and THOMPSON, JJ., concur.